DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 5/13/2020 and 11/9/2020 were considered and placed on the file of record by the examiner.



	


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to object detection and neural network training. The following is an examiner's statement of reasons for allowance: The present invention is directed towards object detection using different images captured at the same time and at the same object location to train a neural network.
The closest prior art, Habibian et al. (US 2019/0228266) shows a similar system, in which, an image device captures multiple images and performs target matching to train a neural network in order to perform object tracking.
   
However, Habibian fails to address: 
“wherein the first object and the second object are determined to be the same object based on a similarity between the first object and the second object and based on a first piece of capturing time and location information and a second piece of capturing time and location information respectively corresponding to the first image and the second image corresponding to a same location at a same time point, and …
based on determining that the first object and the second object are the same object, train a neural network data recognition model to recognize the first object and the second object as the same object in both the first image and the second image by using the first image and the second image as training data of the neural network data recognition model.”



.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663